Citation Nr: 0009149	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  96-07 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable evaluation for right hand 
scars, secondary to liquid nitrogen treatment for wart 
removal.

2.  Service connection for a neurological impairment of the 
right hand, secondary to liquid nitrogen treatment for wart 
removal.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic 
hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from October 1976 to October 
1979, and from January 1983 to May 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by 
various Department of Veterans Affairs (VA) Regional Offices 
(RO), but the veteran's claims folder is now maintained by 
the St. Louis, Missouri, RO.  The veteran was scheduled for a 
hearing at the RO before the undersigned member of the Board, 
but did not appear.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues decided on appeal has been 
requested or obtained.  

2.  A right hand scar, a residual of liquid nitrogen 
treatment for removal of warts during service, is tender and 
painful on objective demonstration.

3.  A preponderance of the clinical evidence on file does not 
show that the veteran has any neurological impairment of the 
right hand secondary to liquid nitrogen treatment for removal 
of warts during service.

4.  Service connection for hepatitis C was denied by the RO 
in May 1993.

5.  Evidence submitted since the May 1993 decision bears 
directly on the matter at issue and is so significant that it 
must be considered to fairly decide the merits of the claim.

6. The record contains no competent medical evidence of a 
nexus between the veteran's current hepatitis C and his 
military service.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for a tender 
scar of the right hand has been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Code 7804 (1999).  

2.  Neurological impairment of the right hand was not 
incurred or aggravated during active military service.  
38 U.S.C.A. § 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303 
(1999).

3.  Evidence to reopen the claim of service connection for 
hepatitis C has been submitted. 38 U.S.C.A. 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

4. The claim of entitlement to service connection for hepatis 
C is not well grounded.  38 U.S.C.A. 5107(a) (West 1991).







  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Residuals of Liquid Nitrogen Treatment for Wart Removal

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a), in that they are plausible.  The facts 
have been properly developed and no further assistance is 
necessary to comply with the duty to assist.  Id.  

Preliminary Matter:  Initially, the Board wishes to explain 
that it has included the issue of entitlement to a 
compensable evaluation for a scar residual to medical 
treatment during service although that issue was not 
specifically identified for appeal.  In numerous and lengthy 
written statements and in testimony at a personal hearing, 
the veteran has contended that he has symptomatic residuals 
directly attributable to liquid nitrogen treatment for 
removal of warts during service.  During development of this 
issue, the RO granted service connection for scars residual 
to this treatment (with a noncompensable evaluation), but 
denied a separately listed issue of service connection for 
neurological impairment secondary to this same treatment.  
Following this July 1997 rating action, the veteran filed a 
notice of disagreement with both decisions in August 1997.  
He also testified on these issues during his RO hearing in 
September 1997.  

However, the September 1997 supplemental statement of the 
case addressed only the right hand neurological impairment 
issue but did not separately address the issue of entitlement 
to a compensable evaluation for a right hand scar.  In 
response to this, the veteran's December 1997 VA Form 9 
substantive appeal also only addressed neurological 
impairment issue.  Nonetheless, the Board finds that the 
claims for residuals of liquid nitrogen treatment, respecting 
scars and respecting neurological impairment, are clearly 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991); Hoyer v. Derwinski, 1 Vet. App. 208(1991).  

The veteran initiated an appeal on the issue of a compensable 
evaluation for scars and subsequently submitted written 
statements and sworn testimony on this issue.  His testimony 
and subsequent written statements may be accepted in lieu of 
a VA Form 9, and while the RO did not specifically identify a 
compensable evaluation for scars it nonetheless discussed in 
detail the residuals of liquid nitrogen treatment of the 
veteran's right hand in its supplemental statements of the 
case.  

Facts:  The veteran clearly had treatment of right hand warts 
with application of liquid nitrogen during service and 
immediately thereafter there was blistering with topical 
infections which required treatment.  No permanent residual 
of this treatment was documented during service and the 
veteran's initial claim after service in May 1990 did not 
mention the issue.  Close to five years after service, the 
veteran filed his initial claim for service connection for 
residuals of right hand liquid nitrogen treatment during 
service.  

In May 1995, a private physician from the Fairview Family 
Clinic wrote that there was a slight decrease in the return 
of flush on pressure of the fingernails "bilateral."  There 
appeared to be a questionable slight degree of pitting of the 
right hand skin.  The veteran complained of cold intolerance.  

In July 1995, the veteran was provided a VA examination.  He 
recounted his history of right hand wart removal with liquid 
nitrogen application during service.  He indicated that 
immediately after such treatment he developed blisters with 
infection that required treatment over a three-month period.  
Examination of the right hand showed that temperature and 
color seemed normal and there was normal capillary refill.  
The radial pulse was adequate and no gross scar was noted 
although there was some callous formation.  Application of 
touch and pin seemed to be normal in the right hand.  Right 
grip strength was good and there was no abnormality of right 
hand joints nor any bone tenderness.  This physician wrote 
that it was "conceivable" that the cold injury from liquid 
nitrogen and subsequent infected blisters "might have" 
caused some damage of the superficial nerves with subsequent 
cold sensitivity.  Pain did not seem to be the cause of 
difficulty with use of the right hand in cold weather and 
since the tissue damage from liquid nitrogen applied with a 
cotton applicator usually did not extend beyond the depth of 
two millimeters below the level of the surface of the skin, 
it was difficult to attribute any perceived difficulty in 
grasping by the veteran to the warts or the treatment 
therefor.  

A January 1997 private outpatient treatment record from the 
Kitchen Clinic noted that the right hand had "no visible 
evidence of scars except the right dorsal fourth finger and 
erythema" (redness).  The assessment was, based upon the 
veteran's complaints, that there was right hand paresthesia 
and neuritis secondary to liquid nitrogen used on warts in 
1984 during service.  It was noted that the veteran was to be 
seen at VA, but if VA was unable to help, the veteran would 
be referred to a private doctor Q.  

In March 1997, the veteran was provided a VA examination of 
the skin.  The diagnosis was status-post scars of the right 
ring finger and distal palm of the right hand secondary to 
application of liquid nitrogen for treatment of warts in 
1984.  There was an apparent superficial neuropathy.  The 
same month, the veteran was examined by the same VA physician 
for peripheral nerves.  At the time of that examination, the 
veteran informed the VA doctor that he had been provided 
nerve conduction studies of the right hand by a private 
doctor Q, 1 1/2 weeks earlier.  The veteran told the VA 
physician that Dr. Q told him that he did not have carpal 
tunnel syndrome.  He did not know whether Dr. Q had made any 
definite diagnosis.  Objective findings during examination 
was a 3- by 2-centimeter scar with erythema on the dorsal 
aspect of the distal phalanx of the right ring finger and an 
irregularly shaped lesion in the palmar aspect of the right 
hand measuring 3 by 2 1/2 centimeters.  These areas were 
sensitive to touch but exhibited decreased sensation to light 
touch and pinprick.  However, there was no significant 
finding of loss of strength or atrophy of muscle, and fist 
formation and fingering was good.  This physician opined that 
the veteran had a superficial sensory neuropathy of the hand 
as a result of the liquid nitrogen treatment during service.  

However, subsequent to this examination, the RO obtained 
copies of Dr. Q's nerve conduction studies performed in 
February 1997.  All detailed findings will not be reported 
but the impression from the entire diagnostic study was that 
the study was entirely normal.  This report and the veteran's 
claims folder was again referred to the VA physician who 
conducted both VA examinations in March 1997 for his review.  
This VA physician thereafter issued an addendum opinion 
indicating that he had also consulted with two separate 
neurologists in reviewing the veteran's case.  Based upon his 
review of the evidence on file, including the February 1997 
nerve conduction studies, and based upon his consultation 
with two other neurologists, this physician changed his 
earlier opinion.  He reported that he had been informed that 
findings relative to light touch and pinprick were entirely 
subjective.  Based upon the entirely negative and normal 
findings of the recent nerve conduction studies, the VA 
physician now found that it was likely that there was no 
superficial peripheral neuropathy involving in the veteran's 
right hand.  

Analysis:  A clear preponderance of the evidence on file is 
against an award of service connection for neurological 
impairment of the right hand as a result of the liquid 
nitrogen treatment of the veteran's right hand warts during 
service.  While the private outpatient treatment record from 
the Kitchen Clinic in January 1997 contains an assessment of 
paresthesia and neuritis secondary to treatment during 
service, there are no clinical reasons or bases provided in 
support of this assessment, other than the veteran's 
subjective complaints.  This assessment is entirely 
outweighed by private nerve conduction studies which reveal 
no neurological impairment of the right hand.  While a VA 
physician initially felt that such sensory impairment did 
exist, he nonetheless changed his mind in light of the 
private nerve conduction studies and in light of his 
consultation with two additional neurologists.  Neurological 
evaluation by pinprick and light touch are certainly 
subjective and are outweighed by more objective nerve 
conduction studies performed privately in January 1997.  
Right hand neurological impairment must be denied 
accordingly.  

However, the veteran has consistently complained of cold 
sensitivity in the area of prior treatment and, while initial 
examinations did not result in findings of scars, scars were 
more recently identified on the dorsum of the right ring 
finger and on the palm and the RO granted service connection 
for scars in its July 1997 rating action.  While complaints 
of pain or sensitivity also subjective, the fact remains that 
the March 1997 VA examiner stated that the erythematic area 
identified on the right hand residual to nitrogen treatment 
was "sensitive to touch."  A sensitivity to touch or 
tenderness of superficial scars warrant a 10 percent 
evaluation in accordance with 38 C.F.R. § 4.118, Diagnostic 
Code 7804.  Accordingly, and giving the veteran the benefit 
of the doubt in this case, a single 10 percent evaluation 
will be awarded for the right hand which is only objectively 
clinically identified as being "sensitive to touch."  There 
are inadequate findings of actual pain residual to these 
areas to warrant the award of separate compensable 
evaluations for each of the two scars and this finding is 
also supported by the veteran's statements on file that he 
only has cold sensitivity but that when the weather is warm, 
his right hand is asymptomatic.  

No higher evaluation is warranted for right hand scars which 
are certainly not shown to actually limit the function of the 
right hand by the preponderance of the clinical evidence on 
file.  See 38 C.F.R. § 4.118, Diagnostic Code 7805.  The next 
higher evaluation for 20 percent for third degree burn scars 
would require an area exceeding 12 square inches.  See 
38 C.F.R. § 4.118, Diagnostic Code 7801.  A higher award for 
disfiguring scars is not warranted because the scars involved 
do not affect the head, face or neck.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800.  The Board finds this resolution of the 
veteran's claims regarding the residuals of treatment by 
liquid nitrogen during service to be most fair and equitable 
under all the circumstances.  

Finally, it must be noted that a claim placed in appellate 
status by disagreement with the original or initial rating 
award (service connection having been allowed) but not yet 
ultimately resolved, as is the case herein at issue, remains 
an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal; a practice known as "staged" ratings.  Id. At 
126.  In this case, a review of the evidence clearly reveals 
that no higher than a 10 percent evaluation is warranted for 
the veteran's scars of the right hand at any time during the 
pendency of the appeal.  The 10 percent evaluation for 
sensitive scars is the maximum scheduler evaluation which may 
be authorized under the code as just discussed.


II. Service connection for Hepatitis C

Background:

 The veteran first filed a claim for a liver disorder in 
March 1993, three years and 10 months after he was separated 
from active military service.  He has written that he did so 
because someone told him that it was better to file one claim 
at a time for simplified adjudication purposes.  That claim 
was initially denied by the RO in May 1993 because a liver 
disorder, specifically hepatitis C, was first shown years 
after service and there was no nexus or causal connection to 
any incident, injury or disease of active service.  The 
veteran initiated but did not perfect an appeal of that 
denial and that rating action became final.  The veteran has 
subsequently attempted to reopen a claim for service 
connection for hepatitis C upon the submission of new and 
material evidence as required by law and statute.  Since the 
time of the initial May 1993 denial, the veteran has 
submitted additional evidence and argument which the RO has 
found to not be new and material sufficient to reopen the 
claim.  

It is noteworthy that the first actual clinical findings 
consistent with a diagnosis of hepatitis C are contained in a 
private October 1993 medical record from "Plasma Alliance" 
which states that plasma testing performed on the veteran in 
late September 1992 were reported to be reactive to anti-HCV, 
clearly indicative of hepatitis C.  September 1992 was two 
years and four months after the veteran was separated from 
service.  In this regard, it is noteworthy that while the RO 
in adjudicating this issue has discussed the possible 
application of presumptive service connection, 38 C.F.R. 
§§ 3.307, 3.309 (1999) only provide that cirrhosis of the 
liver is subject to the rebuttable presumptions of service 
connection; hepatitis is not.  A formal diagnosis of 
hepatitis C itself is first contained in a private outpatient 
treatment record from the Tarrant County Hospital in February 
1993.  

The RO has complied with 38 U.S.C.A. § 5103(a) (West 1991) in 
that it has notified the veteran in both its initial rating 
action and in subsequent supplemental statements of the case 
that his claim was denied because of an absence of evidence 
relating hepatitis C to an incident, injury or disease of 
active service and/or showing that hepatitis C had its onset 
during service.

In addition to various lengthy written statements and sworn 
testimony, in May 1996, the veteran submitted a clinical note 
from a purported health care provider and Xerox copies of 
purported service medical records (SMRs) which were not 
previously on file.  The clinical note from the Fairview 
Family Clinic stated that the test results from "Nov 21, 
1988 appear to reveal elevated liver function tests."  
The purported SMRs document that, on November, 21 1988, SGOT 
was 82 and on November, 24 1988, SGOT was 89. 

In reviewing this evidence, a VA physician wrote in May 1996 
that liver function tests from November 21 and 24, 1988, were 
elevated but were somewhat at odds with results of service 
medical bloodwork already on file from November 3, 1988, 
which were normal.  This physician concluded that the copies 
of laboratory results and the clinic note recently submitted 
by the veteran were "inconsistent" with SMRs previously 
received from the Army Discharge Review Board.  This 
physician concluded that "either the veteran has additional 
information of which we need to see the originals, tampering 
with the documentation has occurred or something else is 
remiss."  Importantly, this physician also noted that the 
claimed liver condition (hepatitis C) still did not appear to 
have been present during the time in question, i.e., 1988, 
based on this clinical documentation.  The Board takes this 
to mean that these elevated liver function tests recently 
submitted from November 1988 are clearly nonspecific for 
hepatitis C (or any form of hepatitis).


Analysis:

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Hepatitis C is not a 
presumptive disability under the provisions of  38 C.F.R. 
§§ 3.307, 3.309 (1999).

In order to reopen a previously denied claim, new and 
material evidence must be submitted by the claimant.  38 
U.S.C.A. § 5108. New and material evidence is defined by 
regulation as evidence which has not been previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the matter under consideration. It must be 
neither cumulative nor redundant and by itself or in 
conjunction with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156. 

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet.App. 273 (1996).  Evidence presented 
since the last final disallowance need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  See Glynn v. Brown, 6 Vet.App. 
523, 528-29 (1994).

Hodge v. West, 155 F.3d 1356, (Fed. Cir. 1998) provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim. 
Moreover, Hodge stressed that under the regulation new 
evidence that was not likely to convince the Board to alter 
its previous decision could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Id.

Pursuant to Elkins v. West, 12 Vet.App. 209 (1999), the Board 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a)(1998) in 
order to have a finally denied claim reopened under 38 U.S.C. 
§ 5108. Second, if new and material evidence has been 
presented, immediately upon reopening the claim the Secretary 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995), the claim as 
reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S.C.A. § 5107(a). Third, if 
the claim is well grounded, the Secretary may then proceed to 
evaluate the merits of the claim but only after ensuring that 
his duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  

While the RO has found that no evidence submitted since the 
last final denial is new and material to reopen, the Board 
must point out that the Court of Appeals for Veterans' Claims 
(Court) states that all evidence submitted to reopen a claim 
must be presumed credible (unless it is incompetent or 
inherently incredible).  See Justus v. Principi, 3 Vet. App. 
510 (1992). 

The Board finds that the medical evidence, in particular the 
results of laboratory tests purportedly administered in 
service in November 1988, submitted by the veteran subsequent 
to the May 1993 is new and material as it bears directly or 
substantially on the specific matter, and is so significant 
that it must be considered to fairly decide the merits of the 
claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Hodge.

The next threshold question which must be resolved is whether 
the veteran's claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A well-grounded claim is a 
plausible claim, meaning a claim which appears to be 
meritorious.  See Murphy, 1 Vet. App. 81.  A mere allegation 
that a disability is service connected is not sufficient; the 
veteran must submit evidence in support of his claim which 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); Tirpak v. Derwinski, 2 Vet. App.  609, 
611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of an nexus between 
the inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

In the present case, the evidence establishes that the 
veteran has hepatitis C.  A review of service medical 
records, however, fails to show that this condition was 
diagnosed or otherwise manifested during the veteran's last 
period of active duty. Rather, this condition was initially 
identified more than two years after the veteran's separation 
from service. He has alleged that elevated liver function 
studies performed in November 1988 were diagnostic of 
hepatitis C. A VA physician who reviewed the evidence of 
record in May 1996 has questioned the validity of the 
purported liver function studies.  Notwithstanding the 
reliability of these findings, however, she concluded that 
based on the clinical documentation, hepatitis C did not 
appear to have been present at that time. Significantly, no 
competent medical evidence to the contrary has been 
presented. The medical records on file either concern 
unrelated disabilities or only treatment for hepatitis C. In 
the absence of such competent medical evidence of incurrence 
of hepatitis C in service, or of an nexus between the current 
hepatitis C  and the veteran's period of military service, 
the claim for service connection cannot be considered well-
grounded.  See Caluza.

Generally, statements prepared by lay persons ostensibly 
untrained in medicine cannot constitute competent medical 
evidence to render a claim well grounded.  A layperson can 
certainly provide an eyewitness account of an appellant's 
visible symptoms.  Layno v. Brown, 5 Vet. App. 465, 469 
(1994).  However, the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge.  For the most 
part, a witness qualified as an expert by knowledge, skill, 
experience, training, or education must provide medical 
testimony.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The record does not show that the appellant 
possesses the requisite expertise to render a medical opinion 
as to whether hepatitis C was incurred in or is otherwise 
related to his tour of active duty.
 

ORDER

Entitlement to service connection for chronic hepatitis C is 
denied.

Entitlement to service connection for right hand neurological 
impairment secondary to liquid nitrogen treatment for removal 
of warts during service is denied.

A 10 percent evaluation for sensitive superficial scars of 
the right hand is granted, subject to the law and regulations 
governing the payment of monetary benefits.  




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals




